Citation Nr: 0937955	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3. Entitlement to non-service-connected death pension. 


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant claims as the surviving spouse of the Veteran, 
who served in the Philippine Commonwealth Army from September 
1941 to January 1943, and from April 1945 to December 1945.  
He was a Prisoner of War (POW) from May 1942 to January 1943.  
The Veteran died in November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Philippine Commonwealth 
Army from September 1941 to January 1943 and from April 1945 
to December 1945, and was a Prisoner of War (POW) from May 
1942 to January 1943.  

2.  The Veteran died in November 1989.

3.  The appellant filed the application for accrued benefits 
in March 2007.



CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2009).

2.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

Because the law and not the evidence is dispositive of the 
issues of entitlement to accrued benefits and non-service 
connected death pension, additional factual development would 
have no bearing in the ultimate outcome.  Accordingly, VCAA 
has no effect in regards to the issues of entitlement to 
accrued benefits and non-service connected death pension.  
See Dela Cruz, supra; see also Manson v. Principi, 16 Vet. 
App. 129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim.")

Nonetheless, an April 2007 letter explained the evidence 
necessary to substantiate the appellant's claim, the evidence 
VA was responsible for providing, and the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  

Legal Criteria and Analysis

Death Pension

The appellant asserts that she should be awarded nonservice-
connected death pension benefits based on the Veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).

An AGUZ Form of August 1972 submitted by the National 
Personnel Records Center in response to a Request for 
Information of April 2007 shows that the Veteran had service 
in the Philippine Commonwealth Army from September 1941 to 
January 1943 and from April 1945 to December 1945, and was a 
Prisoner of War (POW) from May 1942 to January 1943.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Therefore, the Board finds that the appellant is not eligible 
for the requested benefit; while the Veteran's service, as 
described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for death pension in this case.  As 
the Veteran's recognized service does not confer eligibility 
for nonservice-connected death pension benefits, the 
appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the Veteran died in November 1989.  The 
appellant filed an informal claim for DIC benefits in 
February 2007 and a formal claim in March 2007.  This was 
more than one year after her spouse's death.  Therefore, the 
Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis, 
supra.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


ORDER

Entitlement to non-service connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.


REMAND

The Veteran was a POW.  The appellant asserts that service 
connection is warranted for the cause of the Veteran's death.

A death certificate shows that the immediate cause of death 
was cardio-respiratory arrest secondary to sepsis secondary 
to paravertebral abscess.  An Affidavit for Philippine Army 
Personnel of December 1945 shows that the Veteran was treated 
by an Army doctor for an injury or illness of the kidneys 
from December 1942 to January 1943 while in POW status.  The 
Board notes that the actual dates in the affidavit are 
December 1942 to January 1942, however, the Board believes 
there was a typographical error.  

VA has a duty to obtain a medical opinion when the record 
contains competent evidence of a current disability, 
indicates that such disability may be associated with active 
service, but does not contain sufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c) (4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As noted above, sepsis 
was listed as an antecedent cause of death.  There is no 
medical opinion of record which addresses if there is any 
relationship between the noted kidney problem in service and 
sepsis, one of the noted causes of the Veteran's death.  In 
the Board's opinion, such opinion is required in this case 
because the medical evidence currently of record is not 
sufficient to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The AOJ should arrange for the 
Veteran's claims folder to be reviewed 
by an appropriate VA examiner.  After 
his or her review, the examiner must 
opine as to whether the noted in 
service kidney problem or any other 
incident of service played any role in 
causing/contributing to cause the 
Veteran's death.  The examiner should 
specifically comment as to whether the 
Veteran's kidney problems noted in 
service could have led to the sepsis 
noted as the antecedent cause of death.  
The claims folder must be made 
available to the examiner for review of 
the case.  The complete rationale for 
all opinions expressed, should be set 
forth in the examination report.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
must so state and explain the reason 
why.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


